 



EXHIBIT 10.54

 

SETTLEMENT AGREEMENT

 

THIS SETTLEMENT AGREEMENT (this “Agreement”), dated July 17, 2017 (the
“Effective Date”), is executed by and between ProGreen US, Inc., a Delaware
corporation (the “Company”) and Lucas Hoppel. The Company and Mr. Hoppel are
each respectively referred to herein as a “Party” and collectively as “the
Parties.”

 

WHEREAS, the Parties entered into that certain Securities Purchase Agreement
dated as of January 20, 2017 pursuant to which the Company issued Mr. Hoppel a
Promissory Note in the principal amount of $105,000 in exchange for Mr. Hoppel
lending the Company $100,000 (the “Note”);

 

WHEREAS, the amount outstanding pursuant to the Note, as of July 17th, 2017, is
$134,820.

 

WHEREAS, the Parties desire to fully and finally settle all claims between them
with respect to the Note.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, and for other good and valuable consideration, the sufficiency
and receipt of which is hereby acknowledged, it is stipulated and agreed, by and
among the undersigned, that any claims arising from any amounts owed by the
Company to Mr. Hoppel pursuant to the Note (including due to any events of
default under the Note) (the “Settled Claims”) are fully and finally settled
upon the following terms and conditions:

 

Section 1. Settlement. In exchange for Mr. Hoppel’s settlement and release of
the Settled Claims, the Company shall issue Mr. Hoppel 926,000 shares of the
Company’s common stock and shall make three equal cash payments of $44,940. The
first cash payment shall be due on or before August 1st, 2017. The second cash
payment shall be due on or before August 10th 2017 and the third and final cash
payment shall be due on or before August 20th, 2017. Upon the issuance of
926,000 shares and payment of $134,820, the Note shall be considered fully
repaid.

 

Section 2. Default. A Default shall be declared in the event that the Company
fails to issue the 926,000 shares within five business days or if any payment is
not received on or before the due date mentioned in Section 2. In the event of a
Default, Mr. Hoppel is entitled to keep the 926,000 shares and the remainder of
this Agreement shall be null and void and of no further force or effect, and the
Debt in its entirety shall revert back to the terms contained in the Note.

 

Section 3. Release by Mr. Hoppel. Upon issuance of the Settlement Shares, full
cash payment, and subject to the other conditions in this Agreement, Mr. Hoppel,
on his own behalf, and on behalf of his respective past, present or future
employees, agents, attorneys, administrators, heirs, executors, trustees,
beneficiaries, representatives, successors, assigns, and related business
entities (collectively, the “Hoppel Releasing Parties”), hereby absolutely,
unconditionally and irrevocably RELEASE and FOREVER DISCHARGE the Company, its
subsidiaries, and each of its respective past, present or future parent
entities, divisions, affiliates, subsidiaries, related business entities,
shareholders, members, partners, limited partners, directors, managing
directors, managers, officers, control persons, employees, agents, attorneys,
administrators, representatives, successors and assigns (collectively, the
“Company Released Parties”) from any and all claims, actions, causes of action,
suits, debts, liabilities, obligations, sums of money, accounts, covenants,
contracts, controversies, agreements, promises, damages, judgments, executions,
claims and demands, whether known or unknown, suspected or unsuspected, absolute
or contingent, direct or indirect or nominally or beneficially possessed or
claimed by any of the Hoppel Releasing Parties, whether the same be at law, in
equity or mixed, which such Hoppel Releasing Party ever had, now has, or
hereafter can, shall or may have against any or all of the Company Released
Parties, in respect of or arising from the Settled Claims, (collectively the
“Hoppel Released Claims”); provided, however, that nothing contained in this
Agreement shall be construed to prohibit Mr. Hoppel from bringing appropriate
proceedings to enforce the obligations of the Company set forth in this
Agreement and/or to fulfill its obligations hereunder, none of which are
released hereby until Mr. Hoppel’s receipt of the Settlement Shares (subject to
the conditions in Section 2).

 

1

 



 

Section 4. Release by the Company. Upon the execution of this Agreement, the
Company, on its own behalf, and on behalf of its respective past, present or
future parent entities, divisions, affiliates, subsidiaries, related business
entities, shareholders, members, partners, limited partners, present and former
directors, managing directors, managers, officers, control persons,
shareholders, employees, agents, attorneys, administrators, heirs, executors,
trustees, beneficiaries, representatives, successors and assigns (collectively,
the “Company Releasing Parties”), hereby absolutely, unconditionally and
irrevocably RELEASE and FOREVER DISCHARGE each of Mr. Hoppel and each of his
respective past, present or future employees, agents, attorneys, administrators,
heirs, executors, trustees, beneficiaries, representatives, successors, assigns,
and related business entities (collectively, the “Hoppel Released Parties”) from
any and all claims, actions, causes of action, suits, debts, liabilities,
obligations, sums of money, accounts, covenants, contracts, controversies,
agreements, promises, damages, judgments, executions, claims and demands,
whether known or unknown, suspected or unsuspected, absolute or contingent,
direct or indirect or nominally or beneficially possessed or claimed by any of
the Company Releasing Parties, whether the same be at law, in equity or mixed,
which such Company Releasing Party ever had, now has, or hereafter can, shall or
may have against any or all of the Hoppel Released Parties, in respect of or
arising from the Settled Claims, (collectively, the “Company Released Claims”);
provided, however, that nothing contained in this Agreement shall be construed
to prohibit the Company from bringing appropriate proceedings to enforce the
obligations of Mr. Hoppel hereunder.

 

Section 5. Power, Authority and Capacity. Each Party represents and warrants to
the other Party that it has the power, authority and capacity to enter into this
Agreement.

 

Section 6. Preparation of Agreement. Each Party represents to the other that its
counsel has negotiated and participated in the drafting of, and are legally
authorized to negotiate and draft, this Agreement. Each Party to this Agreement
acknowledges that this Agreement was drafted jointly by the Parties hereto and
each Party has contributed substantially and materially to the preparation of
this Agreement. The Agreement shall be construed as having been made and entered
into as the result of arms-length negotiations, entered into freely and without
coercion or duress, between parties of equal bargaining power. The language in
this Agreement and any documents executed in connection therewith shall be
interpreted as to its fair meaning and not strictly for or against any Party.

 

Section 7. No Assignment of Released Claims. Each Releasing Party represents and
warrants to the Released Parties that there has been no assignment or other
transfer of any interest in any Released Claim.

 

Section 8. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part of degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

Section 9. Amendment; Governing Law. This Agreement may not be amended, modified
or supplemented except in a writing signed by the Parties. This Agreement shall
be governed by and construed under the laws of the State of Nevada without
regard to principles of conflicts of law.

 

Section 10. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

Section 11. Waiver. No delay in exercising any right hereunder shall be deemed a
waiver thereof, and no waiver shall be deemed to have any application to any
future default or exercise of rights hereunder.

 

Section 12. Entire Agreement. This Agreement constitutes the entire agreement
between the Parties hereto with respect to the subject matter hereof and may be
amended only by a writing executed by all Parties hereto. No Party has relied on
any representations not contained within or referred to in this Agreement and
the documents delivered herewith.

 



Section 13. Captions. The captions of the various sections and paragraphs of
this Agreement have been inserted only for the purposes of convenience; such
captions are not a part of this Agreement and shall not be deemed in any manner
to modify, explain, enlarge or restrict any of the provisions of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

2

 



 

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
date first above written.

 

PROGREEN US, INC.         By: /s/ Jan Telander   Name: Jan Telander   Title:
Chief Executive Officer        

LUCAS HOPPEL 

          /s/ Lucas Hoppel  

 

3

 







